Case 1:21-cr-02007-SAB ECF No. 36 _ filed 03/05/21 PagelD.65 Page 1 of 4

AO 98 EDWA (Rev. 5/19) Appearance Bond

 

FILED IN THE

UNITED STATES DISTRICT COURT cssren Set oe netoN
for the

 

Eastem District of Washington Mar 05, 2021
United States of America ) SEAN F. MCAVOY, CLERK

v. )
)
Defendant )

APPEARANCE BOND

Defendant’s Agreement

L, MARIA MENDEZ-GUTIERREZ (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
( X ) __ ifconvicted, to surrender to serve a sentence that the court may impose; or
( X )  tocomply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( ) (1) This is a personal recognizance bond.
( ) Q) This is an unsecured bond of $
( X ) @) This is asecured bond of $ 10,000.00 , secured by:
(CX) (@ $ 1,000.00 , in cash deposited with the court.

(_) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(_) (c) abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 1:21-cr-02007-SAB ECF No. 36 _ filed 03/05/21 PagelD.66 Page 2 of 4

Page 2

AO 98 EDWA (Rev. 5/19) Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance, I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

pa: 57 ppt BOD. KV Whaat leamez- Cotte 2

Defe 's signature

 

 

 

Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date

 

 

 

 

 

Interpreter — printed name {if applicable) Interpreter — signature and date (if applicable)
CLERK OF COURT
Date: 4 05 eh assh he Ct Mctse A
Signature of Clerk or Deputy Clerk
Approved. be a
Judge's signature
Mary K. Dimke Magistrate Judge, U.S. District Court

 

Name and Title of Judge
10

11

12

13

14

15

16

LT

18

19

20

21

22

23)

24

25

Case 1:21-cr-02007-SAB ECF No. 36 filed 03/05/21 PagelD.67 Page 3 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, Case No.: 1:21-CR-02007-SAB-1

Plaintiff, DECLARATION OF GREGORY L. SCOTT
Vs.

MARIA MENDEZ-GUTIERREZ,

)
)
)
)
)
)
Defendant )
)

 

I, Gregory L. Scott, am competent to testify to the matters
contained herein and do so based on personal knowledge. Form AO 199C,
a copy of which is attached hereto and incorporated by reference as if
fully set forth herein, was read to the Defendant in the Spanish
Language by the Court Certified Interpreter, Susan Evans. Both the
Defendant and the Interpreter have authorized me to sign that document
on their behalf.

On March 5, 2021, the Appearance Bond, a copy of which is
attached hereto and incorporated by reference as if fully set forth
herein, was read to the Defendant in the Spanish Language by the Court
Certified Interpreter, Susan Evans. Both the Defendant and the
Interpreter have authorized me to sign that document on their behalf.

SIGNED this 5% day of March 2021 at Yakima, WA.

 

GrAG0kF fe eacae yeu 17433
a

Attorney for Maria’ Mendez-—Gutierrez

DECLARATION OF GREGORY L. SCOTT - 1
Case 1:21-cr-02007-SAB ECF No. 36 _ filed 03/05/21 PagelD.68 Page 4 of 4

AO 98 EDWA (Rev. 5/19) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Daten 2 |
Defendant's signature

Y ARGIE bontnhace VN GA qe ea a

 

 

 

 

 

Surety/property owner — printed name Sutety/property owner — signature and date

Surety/property owner — printed name Surety/property owner — signature and date

Surety/property owner — printed name Surety/property owner — signature and date

Interpreter — printed name (if applicable) Interpreter — signature and date (if applicable)
CLERK OF COURT

Date: 3 1D aon Aaa te Cl dn. LO

Signature of Clerk or Deputy Clerk
Approved.

Date:

 

Judge ’s signature

Mary K. Dimke Magistrate Judge, U.S. District Court
Name and Title of Judge

 
